Case 6:18-cv-01335-CEM-LRH Document 38 Filed 03/28/19 Page 1 of 5 PageID 355




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

   JAMES EVERETT SHELTON,

                           Plaintiff,

   v.                                                            Case No: 6:18-cv-1335-Orl-41LRH

   CSG SOLUTIONS CONSULTING LLC
   and CARLOS SINENCIO GUERRERO,

                           Defendants.


                                                    ORDER
                                        (And Direction to Clerk of Court)

             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       MOTION FOR ENTRY OF DEFAULT AGAINST
                           DEFENDANTS CSG SOLUTIONS CONSULTING LLC &
                           CARLOS SINENCIO GUERRERO (Doc. No. 37)

             FILED:        March 26, 2019



             THEREON it is ORDERED that the motion is GRANTED.

   I.        BACKGROUND.

             On August 15, 2018, Plaintiff James Everett Shelton, appearing pro se, filed a complaint

   against Defendants CSG Solutions Consulting LLC; CSG Solutions Services LLC; Carlos D.

   Guerrero; Carlos Sinencio Guerrero; and Vincent Campasano. Doc. No. 1. Plaintiff alleged that

   Defendants violated the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, as well

   as its implementing regulations, 47 C.F.R. § 64.1200(d), by engaging in unlawful telephone
Case 6:18-cv-01335-CEM-LRH Document 38 Filed 03/28/19 Page 2 of 5 PageID 356




   solicitations. Doc. No. 1, at 2. Defendants failed to answer or otherwise respond to the complaint,

   and Plaintiff obtained a Clerk’s default against each Defendant. Doc. Nos. 20–23, 28.

           Plaintiff subsequently moved for default judgment. Doc. No. 29. On February 5, 2019,

   the Court denied that motion without prejudice, finding the motion deficient in several respects.

   Doc. No. 30. The Court advised Plaintiff that he could file a renewed default judgment, or

   alternatively, he could file an amended complaint, on or before March 5, 2019. Id. at 6.

           On March 1, 2019, Plaintiff filed an amended complaint solely against Defendants CSG

   Solutions Consulting, LLC, and Carlos Sinencio Guerrero. Doc. No. 33.1 The causes of action

   against CSG Solutions Consulting, LLC and Carlos Sinencio Guerrero in the amended complaint

   are the same as those asserted in Plaintiff’s initial complaint. Compare Doc. No. 33, with Doc. No.

   1.2

           On March 14, 2019, Plaintiff filed affidavits of service in which he avers that he served CSG

   Solutions Consulting, LLC, and Carlos Sinencio Guerrero with the amended complaint via U.S.

   Priority Mail on March 8, 2019. Doc. Nos. 35, 36. With the affidavits, he included receipts and

   tracking information for the Priority Mail. See id. The docket entry for the affidavits notes that

   no summonses were issued as to the amended complaint. Id.



           1
            Plaintiff filed a notice of voluntary dismissal as to Defendants CSG Solutions Services LLC,
   Vincent Campasano, and Carlos D. Guerrero. Doc. No. 32.
           2
               In the initial complaint, Plaintiff asserted causes of action against all Defendants for: (1) negligent
   violations of the TCPA “robocall” prohibition; (2) knowing/willful violations of the TCPA “robocall”
   prohibition; (3) negligent violations of the TCPA “sales call/DNC” prohibition; (4) knowing/willful
   violations of the TCPA “sales/DNC” prohibition; (5) negligent violations of the TCPA “do-not-call-policy”
   requirement; (6) knowing/willful violations of the TCPA “do-not-call-policy” requirement; (7) negligent
   violations of the TCPA “do-not-call-list” requirement; (8) knowing/willful violations of the TCPA “do-not-
   call-list” and requirement. Doc. No. 1, at 25–28. He seeks $500 for each negligent violation; $1,500 for
   each knowing or willful violation, and injunctive relief. Id. at 28. In the amended complaint, Plaintiff
   asserts the same causes of action against CSG Solutions Consulting, LLC and Carlos Sinencio Guerrero and
   seeks the same damages, albeit a different total amount. Doc. No. 33, at 21–25.

                                                          -2-
Case 6:18-cv-01335-CEM-LRH Document 38 Filed 03/28/19 Page 3 of 5 PageID 357




          On March 26, 2019, Plaintiff filed a motion for Clerk’s defaults against CSG Solutions

   Consulting, LLC, and Carlos Sinencio Guerrero. Doc. No. 37. Plaintiff’s motion is supported by

   a memorandum of law (Doc. No. 37-1), his declaration in support of the motion (Doc. No. 37-2), a

   certificate of service for the motion for Clerk’s defaults (Doc. No. 37-3), the affidavits of service

   (Doc. Nos. 37-4, 37-5), a printout of the sunbiz.org page for CSG Solutions Consulting LLC (Doc.

   No. 37-6), a deposition of Carlos Sinencio Guerrero from an unrelated case (Doc. No. 37-7), and a

   return of service in an unrelated matter for Carlos Sinencio Guerrero, copies of Carlos Sinencio

   Guerrero’s Florida and Dominican Republic driver’s licenses, and a Mailbox Agreement and

   Application for Delivery of Mail Through Agent (Doc. No. 37-8).

   II.    ANALYSIS.

          Federal Rule of Civil Procedure 55(a) provides, “When a party against whom a judgment

   for affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

   affidavit or otherwise, the clerk must enter the party’s default.” Before a clerk’s default may be

   entered against a defendant, the Court must determine that the defendant was properly served.

   Sabal Trail Transmission, LLC v. 1.81 Acres of Land in Marion Cty. Fla., No. 5:16-CV-209-OC-

   30PRL, 2016 WL 9223814, at *1 (M.D. Fla. Aug. 3, 2016).

          Pursuant to Federal Rule of Civil Procedure 5, “No service is required on a party who is in

   default for failing to appear. But a pleading that asserts a new claim for relief against such a party

   must be served on that party under Rule 4.” Fed. R. Civ. P. 5(a)(2); see also Kutrubis v. Bowman,

   550 F. App’x 306, 309 (7th Cir. 2013) (“[A] party seeking to amend its complaint to add a new

   claim against a party in default must serve the amended pleading along with summons on the

   defaulted party.”). A defendant is in default for purposes of Rule 5(a) when he or she is served

   with the summons and fails to appear and answer within the time required. See, e.g., Cutting v.



                                                    -3-
Case 6:18-cv-01335-CEM-LRH Document 38 Filed 03/28/19 Page 4 of 5 PageID 358




   Town of Allenstown, 936 F.2d 18, 21 (1st Cir. 1991) (“Where defendants, as here, were served with

   the summons and do not appear and answer within the required period, they are ‘parties in default’

   for Rule 5(a) purposes.”).

          Here, the Court determined that service of the initial complaint on all Defendants was proper.

   Doc. Nos. 19, 27. Clerk’s defaults were entered against all Defendants. Doc. Nos. 20–23, 28.

   Plaintiff subsequently filed an amended complaint, but the amended complaint contains no new

   claims for relief against Defendants CSG Solutions Consulting, LLC or Carlos Sinencio Guerrero.

   Although Plaintiff did not serve the amended complaint pursuant to Fed. R. Civ. P. 4, he mailed

   copies of the amended complaint to both CSG Solutions Consulting, LLC and Carlos Sinencio

   Guerrero.

          Thus, because Clerk’s defaults were previously entered against CSG Solutions Consulting,

   LLC and Carlos Sinencio Guerrero, and the amended complaint contains no new claims against

   these Defendants, Plaintiff was not required to serve new summonses or the amended complaint on

   either CSG Solutions Consulting, LLC or Carlos Sinencio Guerrero. “Where changes made in an

   amended complaint are not substantial, the requirement of [Rule 5(a)(2)] that a pleading that states

   a new claim for relief against a party in default must be served on that party is not applicable.”

   Belkin v. Islamic Republic of Iran, 667 F. Supp. 2d 8, 20 (D.D.C. 2008) (internal quotations

   omitted); see also Poitevint v. Dynamic Recovery Servs., Inc., No. 3:10-CV-700-J-12TEM, 2011

   WL 201493, at *2 (M.D. Fla. Jan. 20, 2011) (citation omitted) (“Since Defendant Dynamic was in

   default when the amended complaint was filed, Plaintiff was not required to serve the amended

   complaint upon it since it does not assert new claims against Defendant Dynamic.”).

          Plaintiff filed the amended complaint on March 1, 2019. Doc. No. 33. Plaintiff submitted

   documentation that CSG Solutions Consulting, LLC, and Carlos Sinencio Guerrero received the



                                                   -4-
Case 6:18-cv-01335-CEM-LRH Document 38 Filed 03/28/19 Page 5 of 5 PageID 359




   amended complaint via U.S. Priority Mail on March 8, 2019. Doc. Nos. 35, 36. Defendants had

   fourteen days to answer or otherwise respond to the amended complaint. Fed. R. Civ. P. 15(a)(3).

   They have failed to do so. Accordingly, Plaintiff is entitled to Clerk’s defaults against CSG

   Solutions Consulting, LLC, and Carlos Sinencio Guerrero.

   III.   CONCLUSION.

          Based on the foregoing, it is ORDERED that Plaintiffs’ Motion for Entry of Default Against

   Defendants CSG Solutions Consulting LLC & Carlos Sinencio Guerrero (Doc. No. 37) is

   GRANTED. The Clerk of Court is DIRECTED to enter Clerk’s defaults against Defendants

   Carlos Sinencio Guerrero and CSG Solutions Consulting LLC.

          DONE and ORDERED in Orlando, Florida on March 28, 2019.




   Copies furnished to:

   Counsel of Record
   Unrepresented Parties




                                                 -5-
